DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (PG Pub 2016/0256184 A1) hereinafter referred to as Shelton.
Regarding claim 1, Shelton discloses a surgical stapling instrument (figs. 1, 52; #10, 6000; paragraph 466), comprising an end effector (300; 6030), comprising: 
a first jaw (302; 6006, 6080, 6082, 6150); 
a second jaw (306; 6034) movable relative to the first jaw between an open configuration and a closed configuration to grasp tissue between the first jaw and the second jaw (paragraph 261 – via #260); 
an anvil (306); and 
a staple cartridge (304; 6082, 6120, 6150, 6200) comprising staples deployable into the tissue and deformable by the anvil (paragraphs 291, 467); and 
a control circuit (#1500, 6274; connected to #6084-6116; #6122-6140; #6152-6172; #6204-6212; paragraphs 453, 477, 482) configured to: 
determine tissue impedances at predetermined zones (paragraphs 456 – “differential tissue compression, as measured by impedance sensors, can result in adaptive firing procedures”, “Tissue compression within the clamping end effector 300 can be measured by impedance sensors positioned, for example, every 6 mm”; also paragraphs 466-471, 474, 478-479); 
detect an irregularity in tissue distribution within the end effector based on the tissue impedances (paragraph 274; paragraph 483 – “The impedances Z1 and Z2 may be used to calculate various compression levels of the tissue”; paragraphs 456-457 and 486), wherein the irregularity is detected by comparing the tissue figs. 48-49) to each other (paragraph 456 – “a parameter such as differential tissue compression, as measured by impedance sensors, can result in adaptive firing procedures… Comparing the impedance values for a given sensor from t1 and t2 can reveal a differential based on staple line length 5512... the clamped tissue exhibits different compression properties at different locations along staple line length 5512”; figs. 48-49; paragraph 457 – “It also may be observed that under certain circumstances a rising curve 5640 can exhibit a convex complexion, and a falling curve a concave complexion 5642. It may be predicted that an I-beam may take more time to traverse tissue with certain characteristics, e.g., thicker tissue, diseased tissue, etc”.  The profile of the compression/impedance curves is effectively comparing different zones of measurement and using it to determine irregularly thick or diseased tissue and adjusting the firing protocols; see also paragraphs 458, 486); and 
adjust a closure parameter of the end effector in accordance with the irregularity (paragraph 423 – “As the device learns how many firings and what conditions the instrument was used, the device can adjust motor current needs/speed in a predefined manner to prolong battery life”; paragraphs 428, 435; paragraph 446 – “Closure motion 5216, such as speed of closure, or another measured rate related to closure, can be determined”, paragraphs 452-454, 480-481; paragraph 456 – “a parameter such as differential tissue compression, as measured by impedance sensors, can result in adaptive firing procedures”).

Regarding claim 2, Shelton discloses wherein the end effector comprises sensing circuits (#6084-6116; #6122-6140; #6152-6172; #6204-6212) at the predetermined zones (figs. 60-65).

Regarding claim 3, Shelton discloses wherein the predetermined zones are separated by insulating elements (6184; also the intervening deck of the cartridge can be deemed to be insulating).

Regarding claim 6, Shelton discloses wherein detecting the irregularity in tissue distribution within the end effector causes the control circuit to alert a user to release and reposition the tissue grasped by the end effector (paragraph 531 – “In one example, the instrument 10 (FIGS. 1-4) comprises an energy device to provide rate/impedance feedback”; paragraph 594 – “the end-effector 12016 may be stopped or started or a process of the endocutter 12010 may be ended based on the processed information”).

Regarding claim 10, Shelton discloses wherein the control circuit is configured to pass at least one therapeutic signal through tissue at each of the predetermined zones to determine the tissue impedances (paragraphs 463-464, 466-471, 474, 478-479).

Regarding claim 17, Shelton discloses a surgical stapling instrument (figs. 1, 52; #10, 6000; paragraph 466), comprising 
300; 6030), comprising: 
a first jaw (302; 6006, 6080, 6082, 6150); 
a second jaw (306; 6034) movable relative to the first jaw between an open configuration and a closed configuration to grasp tissue between the first jaw and the second jaw (paragraph 261 – via #260); 
an anvil (306); 
a staple cartridge (304; 6082, 6120, 6150, 6200) comprising staples deployable into the tissue and deformable by the anvil (paragraphs 291, 467); and 
predetermined zones (figs. 60-65; paragraphs 456, 466-471, 474, 478-479) between the anvil and the staple cartridge; 
a control circuit (#1500, 6274; connected to #6084-6116; #6122-6140; #6152-6172; #6204-6212; paragraphs 453, 477, 482) configured to: 
determine an electrical parameter of the tissue at each of the predetermined zones (paragraphs 456 – “differential tissue compression, as measured by impedance sensors, can result in adaptive firing procedures”, “Tissue compression within the clamping end effector 300 can be measured by impedance sensors positioned, for example, every 6 mm”; also paragraphs 466-471, 474, 478-479); 
detect an irregularity in tissue distribution within the end effector based on the determined electrical parameters (paragraph 274; paragraph 483 – “The impedances Z1 and Z2 may be used to calculate various compression levels of the tissue”; paragraphs 456-457 and 486), wherein the irregularity is detected by comparing the electrical parameters from different predetermined zones (figs. 48-49) to each other (paragraph 456 – “a parameter such as differential tissue compression, as measured by impedance sensors, can result in adaptive firing procedures… Comparing the impedance values for a given sensor from t1 and t2 can reveal a differential based on staple line length 5512... the clamped tissue exhibits different compression properties at different locations along staple line length 5512”; figs. 48-49; paragraph 457 – “It also may be observed that under certain circumstances a rising curve 5640 can exhibit a convex complexion, and a falling curve a concave complexion 5642. It may be predicted that an I-beam may take more time to traverse tissue with certain characteristics, e.g., thicker tissue, diseased tissue, etc”.  The profile of the compression/impedance curves is effectively comparing different zones of measurement and using it to determine irregularly thick or diseased tissue and adjusting firing protocols; see also paragraphs 458, 486); and 
adjust a closure parameter of the end effector in accordance with the irregularity (paragraph 423 – “As the device learns how many firings and what conditions the instrument was used, the device can adjust motor current needs/speed in a predefined manner to prolong battery life”; paragraphs 428, 435; paragraph 446 – “Closure motion 5216, such as speed of closure, or another measured rate related to closure, can be determined”, paragraphs 452-456, 480-481; paragraph 456 – “a parameter such as differential tissue compression, as measured by impedance sensors, can result in adaptive firing procedures”).

Regarding claim 18, Shelton discloses wherein the end effector comprises sensing circuits (#6084-6116; #6122-6140; #6152-6172; #6204-6212) at the predetermined zones (figs. 60-65).

Regarding claim 19, Shelton discloses wherein the predetermined zones are separated by insulating elements (6184; also the intervening deck of the cartridge can be deemed to be insulating).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (PG Pub 2016/0256184 A1) in view of Baber et al. (PG Pub 2016/0066909) hereinafter referred to as Baber alternatively in further view of Heinrich (PG Pub 2005/0131390 A1) hereinafter referred to as Heinrich.
Regarding claim 11, Shelton discloses a surgical stapling instrument (figs. 1, 52; #10, 6000; paragraph 466) for stapling a previously-stapled tissue, the surgical stapling instrument comprising: 
a shaft (260; 6004) defining a longitudinal axis extending there through; 
an end effector (300; 6030) extending from the shaft, comprising: 
a first jaw (302; 6006, 6080, 6082, 6150); 
a second jaw (306; 6034) movable relative to the first jaw between an open configuration and a closed configuration to grasp tissue between the first jaw and the second jaw (paragraph 261 – via #260); 
an anvil (306); 
a staple cartridge (304; 6082, 6120, 6150, 6200) comprising staples deployable into the previously-stapled tissue and deformable by the anvil (paragraphs 291, 467); and 
predetermined zones (figs. 60-65 – zones defined by areas around sensors) between the anvil and the staple cartridge; 
a circuit (#1500, 6274; connected to #6084-6116; #6122-6140; #6152-6172; #6204-6212; paragraphs 453, 477, 482) configured to: 
measure tissue impedances at the predetermined zones (paragraphs 456 – “differential tissue compression, as measured by impedance sensors, can result in adaptive firing procedures”, “Tissue compression within the clamping end effector 300 can be measured by impedance sensors positioned, for example, every 6 mm”; also paragraphs 466-471, 474, 478-479); 
compare the measured tissue impedances to a predetermined tissue impedance signature of the predetermined zones (paragraph 274; paragraph 483 – “The impedances Z1 and Z2 may be used to calculate various compression levels of the tissue”; paragraphs 484-486, 504-505; paragraphs 506, 516 and 520; figs. 78C and 80 – calculating rates of change in tissue impedances is done by comparing different measured impedances at different times); and 
detect an irregularity in at least one of position and orientation (per paragraph 483, compression level of the tissue is determined by impedance.  The amount of compression of a tissue is an aspect of its position and orientation relative to the clamping jaws) of the previously-stapled tissue within the end effector from the comparison (paragraph 274; paragraph 483 – “The impedances Z1 and Z2 may be used to calculate various compression levels of the tissue”; paragraphs 484-486, 504-505; paragraph 506 – “Rate of change measures of impedance may be combined with strain measurements in the anvil to relate force and compression applied to the tissue grasped between the jaw members of the end effector such as the anvil and the staple cartridge… Rate of change of compression also may be helpful to enable the device to determine if the tissue is "normal" or if some abnormality exists”, see also paragraph 520 and fig. 80 for further explanation of the detection of irregularity in tissue distribution first mentioned in cited paragraph 506).

Shelton does discloses having the plane of the cartridge deck held in different angular positions relative to the longitudinal axis (paragraph 261; #270), but does not disclose wherein the predetermined zones are arranged circumferentially, and wherein the predetermined zones are configured to define a plane transverse to the longitudinal axis.
However, Baber (fig. 41) teaches wherein the predetermined zones (3272a-h) are arranged circumferentially (the sensor zones are circumferentially on the outside of the cartridge), and wherein the predetermined zones are configured to define a plane transverse to the longitudinal axis (at least one axis of the plane is perpendicular, i.e. transverse, to the longitudinal axis SA, see fig. 41 below; see also #270 and paragraph 200).

    PNG
    media_image1.png
    410
    701
    media_image1.png
    Greyscale


Given the teachings of Baber, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the zones of Shelton to be circumferentially arranged about the longitudinal axis as in Baber.  Doing so would provide more coverage for the sensors and provide the processor with more data from which to adjust the operation of the surgical device.

Wherein the Applicant may argue that the defined plane is not transverse to the longitudinal axis, the Office alternatively points to Heinrich.
Heinrich (fig. 1) teaches a surgical stapling instrument (fig. 1; #100), wherein the equivalent defined plane (i.e. the plane of the face of the staple cartridge #122) is transverse to the longitudinal axis (longitudinal axis of #116).

    PNG
    media_image2.png
    556
    640
    media_image2.png
    Greyscale

Given the teachings of Heinrich, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the orientation of the cartridge and anvil of the linear stapler of Shelton in view of Baber with that of the linear stapler of Heinrich.  Both Shelton and Baber are concerned with having the cartridge be positioned at different angular positions relative to the longitudinal axis (Shelton - paragraph 261; Baber – paragraph 200).  Heinrich shows that it was a known alternative (see Heinrich figs. 1 and 3) to have the staple cartridge plane positioned perpendicular (i.e. traverse) to the longitudinal axis.  This is commonly done so that the surgical instrument can achieve different angles of entry into the patient or provide different cut lines as might be needed for different surgical procedures.

Regarding claim 12, Shelton discloses wherein the end effector comprises sensing circuits (#6084-6116; #6122-6140; #6152-6172; #6204-6212) at the predetermined zones (figs. 60-65).

Regarding claim 13, Shelton discloses wherein the predetermined zones are separated by insulating elements (6184; also the intervening deck of the cartridge can be deemed to be insulating).

Regarding claim 15, Shelton discloses wherein detecting the irregularity causes the control circuit to alert a user (paragraph 531 – “In one example, the instrument 10 (FIGS. 1-4) comprises an energy device to provide rate/impedance feedback”; paragraph 594 – “the end-effector 12016 may be stopped or started or a process of the endocutter 12010 may be ended based on the processed information”).

Regarding claim 16, Shelton discloses wherein the control circuit is configured to pass at least one therapeutic signal through tissue at each of the predetermined zones to determine the tissue impedances (paragraphs 463-464, 466-471, 474, 478-479).

Response to Arguments
Applicant's arguments filed 4 August 2021 have been fully considered but they are not persuasive. 
The Applicant does not appear to make any specific arguments in their Remarks section other than to broadly allege that the claims are now defined over the prior art.  The Office is not persuaded that the newly amended subject matter overcomes the prior art and has provided a detailed rejection of all claimed subject matter in the rejection 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/Primary Examiner, Art Unit 3731